Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims. Fig. 6 should show the structure of the claimed shift register and how “each of the plurality of shift registers is arranged within a first sub-pixel, is electrically coupled to one photoelectric converter corresponding to the first sub-pixel, and is configured to cache the electrical signal from the one photoelectric converter; … and is configured to convert the electrical signal cached therein into a voltage signal in a line-by-line manner”, or the feature(s) should be canceled from claim 10.  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Analysis - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitations "optical functional layer”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0068]-[0069] of the specification and Fig. 1 of the drawing disclose "optical functional layer” correspond to at least one lens layer. 
	If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 22 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “the substrate”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the substrate” is interpreted as “a substrate”. 

8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 10 recites a limitation “each of the plurality of shift registers is arranged within a first sub-pixel, is electrically coupled to one photoelectric converter corresponding to the first sub-pixel, and is configured to cache the electrical signal from the one photoelectric converter; … and is configured to convert the electrical signal cached therein into a voltage signal in a line-by-line manner”. However, the written description fails to disclose the corresponding structure of the shift register that is arranged within a first sub-pixel for performing the claimed function.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
11.	Claims 1, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uy (US 20060007222 A1).
Regarding claim 1, Uy (e.g., Figs. 1-5) discloses a display panel (e.g., Fig. 3A; display panel 300; Abstract), comprising: 
a plurality of sub-pixels (e.g., Fig. 3A; sub-pixels 315 and 320); and 
an image capturing assembly, comprising a plurality of photoelectric converters (e.g., Fig. 3A, image sensing elements 305; Fig. 4 shows each image sensing element including an optical imaging sensor 415 and a lens 410) and an image integrator (e.g., Fig. 5; image assembler 550) electrically coupled to each of the plurality of photoelectric converters (e.g., Fig. 5; sensing array 505, which comprises the image sensing elements 305 as shown in Fig. 3A); 
wherein: 
at least one of the plurality of sub-pixels (e.g., Fig. 3A; sub-pixels 315 and 320) contains one of the plurality of photoelectric converters (e.g., Fig. 3A, image sensing elements 305; Fig. 4 shows each image sensing element including an optical imaging sensor 415 and a lens 410) to thereby each form a first sub-pixel (e.g., Fig. 3A, first sub-pixel comprises a sub-pixel 315 or 320 and an image sensing elements 305); 
each of the plurality of photoelectric converters (e.g., Fig. 3A, image sensing elements 305; Fig. 4 shows each image sensing element including an optical imaging sensor 415 and a lens 410) is configured to convert an optical signal from an outside light (e.g., Figs. 3A and 4 and claim 1) reaching thereonto into an electrical signal (e.g., Fig. 5); and 
the image integrator (e.g., Fig. 5; image assembler 550) is configured to receive the electrical signal from the each of the plurality of photoelectric converters (e.g., Fig. 5; sensing array 505, which comprises the image sensing elements 305 as shown in Fig. 3A) to thereby build an image based thereupon (e.g., Fig. 5).

Regarding claim 21, Uy (e.g., Figs. 1-5) discloses the display panel of Claim 1, wherein each first sub-pixel is in a display region of the display panel (e.g., Fig. 3A; first sub-pixel comprises a display sub-pixel 315 or 320 and an image sensing elements 305 in a display region).

Regarding claim 23, Uy (e.g., Figs. 1-5) discloses the display panel of Claim 21, wherein each first sub-pixel is uniformly distributed at the display region (e.g., Fig. 3A; first sub-pixel comprises a display sub-pixel 315 or 320 and an image sensing elements 305, which is uniformly distributed at the display region).

Regarding claim 24, Uy (e.g., Figs. 1-5) discloses a display apparatus, comprising a display panel according to claim 1.

12.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryf (US 20100066800 A1).
Regarding claim 1, Ryf (e.g., Figs. 1-6) discloses a display panel (e.g., Fig. 2, display panel 200 in Fig. 2, display panel 300 in Fig. 3, or display panel 300 in Fig. 3), comprising: 
(e.g., display pixels 210 in Fig. 2 or display pixels arranged on substrate 340 as shown in Fig. 3, Fig. 5 further shows the display pixels include RGB color pixels); and 
an image capturing assembly, comprising a plurality of photoelectric converters (e.g., image sensors 220 in Fig. 2 or image sensors arranged on substrate 350 as shown in Fig. 3) and an image integrator (e.g., Fig. 3; image controller 380) electrically coupled to each of the plurality of photoelectric converters (e.g., Fig. 3; image sensors); 
wherein: 
at least one of the plurality of sub-pixels (e.g., display pixels 210 in Fig. 2 or display pixels arranged on substrate 340 as shown in Fig. 3, Fig. 5 further shows the display pixels include RGB color pixels) contains one of the plurality of photoelectric converters (e.g., image sensors 220 in Fig. 2 or image sensors arranged on substrate 350 as shown in Fig. 3) to thereby each form a first sub-pixel (e.g., Figs. 2-3 and 5, first sub-pixel comprises a display sub-pixel and an image sensor pixel); 
each of the plurality of photoelectric converters (e.g., image sensors 220 in Fig. 2 or image sensors arranged on substrate 350 as shown in Fig. 3) is configured to convert an optical signal from an outside light (e.g., Figs. 3-4; light signal from a front side) reaching thereonto into an electrical signal (e.g., Fig. 3 and [0030]); and 
the image integrator (e.g., Fig. 3; image controller 380) is configured to receive the electrical signal from the each of the plurality of photoelectric converters (e.g., Fig. 3; image sensors arranged on substrate 350) to thereby build an image based thereupon (e.g., Figs. 3 and 6; captured image).

(e.g., Figs. 1-6) discloses the display panel of Claim 1, further comprising: 
an array substrate, comprising a substrate (e.g., Fig. 3; substrate 360); 
a color filter layer (e.g., Fig. 3; color filter layer 330 including RGB color filters as shown in Fig. 5; [0036]) , disposed over the substrate (e.g., Fig. 3; substrate 360) and comprising a plurality of color blocks, each of a primary color and corresponding to one of the plurality of sub-pixels (e.g., Fig. 3; color filter layer 330 including RGB color filters corresponding to RGB sub-pixels as shown in Fig. 5; [0036]); 
wherein: 
the plurality of photoelectric converters (e.g., Fig. 3; image sensors arranged on substrate 350) are each disposed between the substrate (e.g., Fig. 3; substrate 360) and the color filter layer (e.g., Fig. 3; color filter layer 330); and 
each of the plurality of photoelectric converters (e.g., Fig. 3; image sensors arranged on substrate 350) is configured to convert an optical signal from an outside light (e.g., Figs. 3-4; light signal from a front side) entering through one of the plurality of color blocks into an electrical signal (e.g., Figs. 3 and 5; [0030] and [0036]).

Regarding claim 3, Ryf (e.g., Figs. 1-6) discloses the display panel of Claim 1, further comprising an optical functional layer (e.g., Fig. 3; micro-lens layer 310, or Fig. 5; micro-lens layer 510), disposed over a surface of the color filter layer (e.g., Fig. 3; color filter layer 330, or Fig. 5; color filter layer 520) that is opposing to the substrate (e.g., Fig. 3; substrate 360), wherein: the optical functional layer (e.g., Fig. 3; micro-lens layer 310, or Fig. 5; micro-lens layer 510) is arranged such that an orthographic (e.g., Fig. 3; substrate 360) covers an orthographic projection of each first sub-pixel on the substrate (e.g., Figs. 2-3 and 5, first sub-pixel comprises a display sub-pixel and an image sensor pixel), and is configured to increase a quantity of the light reaching one of the plurality of photoelectric converters in the each first sub-pixel (micro-lens as shown in Figs. 3 and 5 functions to increase a quantity of the light reaching the optical image sensor).

Regarding claim 4, Ryf (e.g., Figs. 1-6) discloses the display panel of Claim 3, wherein the optical functional layer comprises a plurality of first-level microlenses (e.g., Fig. 3; micro-lens layer 310, or Fig. 5; micro-lens layer 510), arranged in a matrix (e.g., Figs. 3 and 5), wherein: each of the plurality of first-level microlenses (e.g., Fig. 3; convex micro-lenses 310) has a surface that is convex in a direction away from the substrate (e.g., Fig. 3; substrate 360).

13.	Claim 1-3, 19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US 2008.0068484 A1).
Regarding claim 1, Nam (e.g., Figs. 1-18) discloses a display panel, comprising: 
a plurality of sub-pixels (e.g., Figs. 5B and 9; image sensor sub-pixels); and 
an image capturing assembly, comprising a plurality of photoelectric converters (e.g., Figs. 5B and 9; photodiode PD or phototransistor 212) and an image integrator (e.g., Fig. 8; image processor) electrically coupled to each of the plurality of photoelectric converters (e.g., Figs. 5B and 9; photodiode PD or phototransistor 212); 
wherein: 
(e.g., Figs. 5B and 9; image sensor sub-pixels) contains one of the plurality of photoelectric converters (e.g., Figs. 5B and 9; photodiode PD or phototransistor 212) to thereby each form a first sub-pixel (e.g., Figs. 5B and 9; first sub-pixel including image sensor sub-pixels); 
each of the plurality of photoelectric converters (e.g., Figs. 5B and 9; photodiode PD or phototransistor 212) is configured to convert an optical signal from an outside light reaching thereonto into an electrical signal (e.g., Figs. 3 and 8 and [0060]); and 
the image integrator (e.g., Fig. 8; image processor) is configured to receive the electrical signal from the each of the plurality of photoelectric converters (e.g., Figs. 5B and 9; photodiode PD or phototransistor 212) to thereby build an image based thereupon (e.g., Figs. 3 and 8).

Regarding claim 2, Nam (e.g., Figs. 1-18) discloses the display panel of Claim 1, further comprising: 
an array substrate, comprising a substrate (e.g., Figs. 9 and 17-18; substrate 211); 
a color filter layer (e.g., Fig. 9; color filter layer 214 including RGB color filters), disposed over the substrate (e.g., Fig. 9; substrate 211) and comprising a plurality of color blocks, each of a primary color and corresponding to one of the plurality of sub-pixels (e.g., Fig. 9; RGB color blocks corresponding to RGB sub-pixels); 
wherein: 
(e.g., Fig. 9; phototransistor 212) are each disposed between the substrate (e.g., Fig. 9; substrate 211) and the color filter layer (e.g., Fig. 9; color filter layer 214); and 
each of the plurality of photoelectric converters (e.g., Fig. 9; phototransistor 212) is configured to convert an optical signal from an outside light (e.g., Figs. 9 and 17-18; light signal from a front side) entering through one of the plurality of color blocks (e.g., Figs. 9 and 17; R, G, or B color block) into an electrical signal (e.g., Figs. 3 and 8).

Regarding claim 3, Nam (e.g., Figs. 1-18) discloses the display panel of Claim 1, further comprising an optical functional layer (e.g., Figs. 9 and 17; micro-lens layer 215), disposed over a surface of the color filter layer (e.g., Figs. 9 and 17; color filter layer 214) that is opposing to the substrate (e.g., Figs. 9 and 17; substrate 211), wherein: the optical functional layer (e.g., Figs. 9 and 17; micro-lens layer 215) is arranged such that an orthographic projection thereof on the substrate (e.g., Figs. 9 and 17; substrate 211) covers an orthographic projection of each first sub-pixel on the substrate (e.g., Figs. 9 and 17; first sub-pixel comprises an image sensor pixel), and is configured to increase a quantity of the light reaching one of the plurality of photoelectric converters in the each first sub-pixel (micro-lens as shown in Figs. 9 and 17 functions to increase a quantity of the light reaching the optical image sensor).

Regarding claim 19, Nam (e.g., Figs. 1-18) discloses the display panel of Claim 1, wherein each first sub-pixel is in an image capturing sub-region arranged in a non-display (e.g., Figs. 4, 10-11, and 15-16 show examples that image sensor pixels are arranged in a non-display region).

Regarding claim 21, Nam (e.g., Figs. 1-18) discloses the display panel of Claim 1, wherein each first sub-pixel is in a display region of the display panel (e.g., Figs. 12-13 and 10 show examples that image sensor pixels are arranged in a display region).

Regarding claim 22, Nam (e.g., Figs. 1-18) discloses the display panel of Claim 21, wherein each first sub-pixel (e.g., Figs. 4, 10, 13 and 18; image sensor 210 including image sensor sub-pixels) is in a dummy display sub-region of the display region (e.g., Figs. 4, 10, 13 and 18; dummy display region) that is covered by a bezel (e.g., Figs. 10 and 18; bezel) disposed over a side thereof opposing to the substrate (e.g., Figs. 10 and 17-18; lower substrate), wherein: the bezel is provided with a light-transmitting hole (e.g., Figs. 10 and 17-18; light-transmitting hole corresponding to image sensor 210), arranged to allow a light from an environment of the display panel to transmit therethrough and reach a photoelectric converter (photodiode PD as shown in Fig. 5 or photo TFT 212 as shown in Fig. 9) corresponding to the each first sub- pixel (e.g., Figs. 10 and 17-18; image sensor sub-pixels of image sensor 210).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 
15.	Claim 5 is rejected under 35 U.S.C. 103 as unpatentable over Ryf (US 20100066800 A1) in view of Ootsuka (US 20150123227 A1).
Regarding claim 5, Ryf (e.g., Figs. 1-6) discloses the display panel of Claim 3, but does not disclose wherein the optical functional layer further comprises a plurality of second-level microlenses as claimed. However, Ootsuka discloses a display panel integrated with image sensors, comprising an optical functional layer (e.g., Figs. 2-3; micro-lens layer), disposed over a surface of the color filter layer (e.g., Fig. 2; color filter layer), wherein the optical functional layer further comprises a plurality of second-level microlenses (e.g., Fig. 8; micro-lenses 181-2), disposed over a surface of the plurality of first-level microlenses (e.g., Fig. 8; micro-lenses 181-1) opposing to the substrate (e.g., Fig. 3; substrate 111), wherein: each of the plurality of second-level microlenses (e.g., Fig. 8; convex micro-lenses 181-2) has a surface that is convex in a direction away from the substrate (e.g., Fig. 3; substrate 111). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to modify the micro-lenes of Uy, as atught by Ootsuka. The combination/motivation would be to increase light collection power and improve optical imaging quality.

16.	Claim 6 is rejected under 35 U.S.C. 103 as unpatentable over Uy (US 20060007222 A1) in view of Wu (US 20020030768 A1).
(e.g., Figs. 1-5) discloses the display panel of Claim 1, Uy (e.g., Figs. 1-5) discloses the image integrator (e.g., Fig. 5; image assembler 550) is electrically coupled to each of the plurality of read lines (e.g., Fig. 5; read-out lines from sensor element array 505), and is configured to receive the electric signal transmitted through the each of the plurality of read lines (e.g., Fig. 5; read-out lines from sensor element array 505), but does not disclose the structures of the pixel circuits as claimed.
However, Wu (e.g., Figs. 1-5) discloses a display panel integrated with image sensors similar to that disclosed by Uy, comprising: a plurality of sub-pixels (e.g., Fig. 1; a plurality of sub-pixels each including a LC capacitor 102 and a transistor 101), a plurality of photoelectric converters (e.g., Fig. 1; a plurality of photoelectric converters each including a photo sensor 102), at least one of the plurality of sub-pixels contains one of the plurality of photoelectric converters to thereby each form a first sub-pixel (e.g., Fig. 1; first sub-pixel comprises a display sub-pixel including a LC capacitor 102 and a transistor 101 and an image sensor pixel including a photo sensor 104). comprising: a plurality of sub-pixels (e.g., Fig. 1; a plurality of sub-pixels each including a LC capacitor 102 and a transistor 101), a plurality of photoelectric converters (e.g., Fig. 1; a plurality of photoelectric converters each including a photo sensor 102), at least one of the plurality of sub-pixels contains one of the plurality of photoelectric converters to thereby each form a first sub-pixel (e.g., Fig. 1; first sub-pixel comprises a display sub-pixel including a LC capacitor 102 and a transistor 101 and an image sensor pixel including a photo sensor 104). Wu (e.g., Figs. 1-5) discloses the display panel further comprising 
(read-out lines Ys), a plurality of scan lines (scan lines Xs), and a plurality of common electrode lines (common electrode lines GND), wherein: 
each of the plurality of photoelectric converters (photoelectric converter circuit includes a photo sensors  104) is electrically coupled to one of the plurality of read lines (read-out lines Ys), one of the plurality of scan lines (scan lines Xs), and one of the plurality of common electrode lines (common electrode lines GND), and is configured to convert the optical signal into the electrical signal under control of the one of the plurality of scan lines (scan lines Xs) and the one of the plurality of common electrode lines (common electrode lines GND), and then to output the electric signal to the one of the plurality of read lines (read-out lines Ys); and 
the image integrator (photo sensor 205 and integrated circuit 207) is electrically coupled to each of the plurality of read lines (read-out lines Ys), and is configured to receive the electric signal transmitted through the each of the plurality of read lines (read-out lines Ys).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wu to the display panel as taught by Uy. The combination/motivation would be to provide a display panel integrated with image sensors, which acts as both a display and a camera.

17.	Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Uy (US 20060007222 A1) in view of Wu (US 20020030768 A1) and further in view of Akimoto (US 20070205999 A1).
(e.g., Figs. 1-2) discloses wherein: each of the plurality of scan lines (scan lines Xs) also serves as a gate line (scan lines Xs serves as a gate line and receives a gate signal from a gate driver 203). Wu does not disclose wherein: each of the plurality of read lines also serves as a data line. However, Akimoto (e.g., Figs. 1, 9-10, 14, 16-17, and 19) discloses a display panel integrated with image sensors similar to that disclosed by Wu, comprising a plurality of read lines (read-out lines 21 or 37), a plurality of scan lines (scan lines 24), and a plurality of common electrode lines (common electrode lines 9),
wherein: each of the plurality of photoelectric converters (photoelectric converter circuit includes a photo sensors  3 or 53) is electrically coupled to one of the plurality of read lines (read-out lines 21 or 37), one of the plurality of scan lines (scan lines 24), and one of the plurality of common electrode lines (common electrode lines 9), and is configured to convert the optical signal into the electrical signal under control of the one of the plurality of scan lines (scan lines 24) and the one of the plurality of common electrode lines (common electrode lines 9), and then to output the electric signal to the one of the plurality of read lines (read-out lines 21 or 37); and 
wherein: each of the plurality of read lines also serves as a data line (e.g., Figs. 1, 10, 14, and 16-17; read-out line 21 serves as a data line); and each of the plurality of scan lines also serves as a gate line (e.g., Figs. 1, 10, 14, and 16-17; scan line 24 serves as a gate line and receives a gate signal from a gate driver 14).
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Akimoto to the display panel 

Regarding claim 8, Uy in view of Wu discloses the display panel of Claim 6, Uy (e.g., Figs. 1-5) discloses wherein: the image integrator (e.g., Fig. 5; image assembler 550) is further configured to integrate the electrical signal from the each of the plurality of photoelectric converters (e.g., Fig. 5; sensing array 505, which comprises the image sensing elements 305 as shown in Fig. 3A) into an image data based on a location of a first sub-pixel corresponding thereto and a color block corresponding thereto (e.g., Fig. 3A, first sub-pixel comprises a color sub-pixel 315 or 320 and an image sensing elements 305); and a driving circuit (e.g., Fig. 5; controller 525) is electrically coupled to the image integrator and configured to receive the image data outputted from the image integrator (e.g., Fig. 5; image assembler 550), and then to output control signals to thereby display an image based on the image data (e.g., Fig. 5). Wu (e.g., Figs. 1-2) discloses the similar features as claimed. Uy and Wu do not expressly disclose the driving circuit is electrically coupled to the source electrode driver and the gate electrode driver. However, the claimed features are well known in the art. As an example, Akimoto (e.g., Figs. 1, 9-10, 14, 16-17, and 19) discloses a display panel integrated with image sensors, further comprising a driving circuit (control circuit 17), a source electrode driver (source driver 11), and a gate electrode driver (gate driver 12), wherein: the image integrator (sensor circuit 13) is further configured to integrate the electrical signal from the each of the plurality of photoelectric converters (photoelectric converter circuit includes a photo sensors  3 or 53) into an image data based on a location of a first sub-pixel (e.g., Figs. 1, 9-10, 14, and 16; first sub-pixel comprises a sub-pixels including a capacitor 1 and a transistor 2 and a photoelectric converter circuit including a photo sensors  3 or 53 and a transistor 5); and the driving circuit (control circuit 17) is electrically coupled to the source electrode driver (source driver 11), the image integrator (sensor circuit 13) and the gate electrode driver (gate driver 12), and is configured to receive the image data outputted from the image integrator (sensor circuit 13), and then to output control signals to the source electrode driver (source driver 11) and the gate electrode driver (gate driver 12) to thereby display an image based on the image data (e.g., Figs. 1, 9-10, 14, 16-17, and 19). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Akimoto to the display panel as taught by Uy in view of Wu. The combination/motivation would be to provide a display panel integrated with image sensors, which acts as both a display and a camera.

Regarding claim 10, Uy in view of Wu discloses the display panel of Claim 6, but does not disclose the image integrator comprises a plurality of shift registers, wherein: each of the plurality of shift registers is arranged within a first sub- pixel as claimed. However, Akimoto (e.g., Figs. 1-4, 9-10, 14, 16-17, and 19) discloses a display panel integrated with image sensors, wherein the image integrator comprises a plurality of shift registers (shift registers each includes a switch 5), wherein: each of the plurality of shift registers is arranged within a first sub-pixel (shift registers each includes a switch 5 arranged within a first sub-pixel), is electrically coupled to one photoelectric converter (photoelectric converter 3) corresponding to the first sub-pixel, and is configured to (electrical signal is stored in storage capacitor 4); the electron-to-voltage converter (photoelectric converter 3 and storage capacitor 4) is electrically coupled to each of the plurality of shift registers (switch 5 of shift register), and is configured to convert the electrical signal cached therein into a voltage signal in a line-by-line manner (e.g., Figs. 1-4; voltage signal is read out line-by-line). Uy (e.g., Figs. 1-5) further discloses wherein the image integrator comprises an amplifier (amplifier 510), an analog-to-digital converter (ADC 515), a data processor (image assembler 550), which is electrically coupled to the image sensor array 505. Therefore, the combination of Uy, Wu and Akimoto discloses the amplifier (amplifier 510) is electrically coupled to the electron-to-voltage converter, and is configured to amplify the voltage signal from the electron-to-voltage converter to thereby obtain an amplified voltage signal; the analog-to-digital converter (ADC 515) is electrically coupled to the amplifier (amplifier 510), and is configured to convert the amplified voltage signal from the amplifier from an analog format into a digital signal (ADC 515); and the data processor (image assembler 550) is electrically coupled to the analog-to-digital converter (ADC 515), and is configured to integrate the digital signal received from the analog-to-digital converter (ADC 515), and to form a planar dot array based on a location of each first sub-pixel and each color block corresponding to the each first sub-pixel to thereby generate the image data (Figs. 3 and 5; color image is formed based on an array of color sub-pixel 315/320 with corresponding imaging sensor). It would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Akimoto to the display panel as taught by Uy in view of Wu. The combination/motivation would be 

18.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Uy (US 20060007222 A1) in view of Wu (US 20020030768 A1) and further in view of Fujieda (US 20030090650 A1).
Regarding claim 9, Uy in view of Wu discloses the display panel of Claim 6, Wu (e.g., Figs. 1-2) discloses wherein: wherein each of the plurality of photoelectric converters comprises a phototransistor (transistor 103) and a diode (diode 104), but does not disclose the diode is a commutation diode. However, Fujieda (e.g., Figs. 1 and 3) discloses a display panel integrated with image sensors, wherein each of the plurality of photoelectric converters comprises a phototransistor (transistor 103) and a commutation diode (diode PD), wherein: a gate electrode of the phototransistor (transistor 103) is electrically coupled to one of the plurality of scan lines (scan line 24); a first electrode of the phototransistor (transistor 103) is electrically coupled to one of the plurality of read lines (read-out line 25); a second electrode of the phototransistor (transistor 103) is electrically coupled to an anode of the commutation diode (diode 104); and a cathode of the commutation diode (diode 104) is electrically coupled to one of the plurality of common electrode lines (common voltage line 26). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Fujieda to the display panel as taught by Uy in view of Wu. The combination/motivation would be to provide a display panel integrated with image sensors for image detection based on light sensing.

19.	Claim 11 is rejected under 35 U.S.C. 103 as unpatentable over Ryf (US 20100066800 A1) in view of Wu (US 20020030768 A1).
Regarding claim 11, Ryf (e.g., Figs. 1-6) discloses the display panel of Claim 2, wherein: each of the plurality of sub-pixels includes a switch transistor (e.g., display pixels as shown in Fig. 2 or Fig. 3 includes a TFT; [0029] and [0041]), but does not disclose each of the plurality of photoelectric converters comprises a phototransistor; wherein: the switch transistor and the phototransistor are configured to share at least one film layer. However, Wu (e.g., Figs. 1 and 3-5) discloses a display panel integrated with image sensors similar to that disclosed by Ryf, wherein: each of the plurality of sub-pixels includes a switch transistor (display pixel includes a switch transistor 304); and each of the plurality of photoelectric converters comprises a phototransistor (photoelectric converters includes a transistor 303); wherein: the switch transistor and the phototransistor are configured to share at least one film layer (switch transistor 304 and transistor 303 are configured to share at least one film layer). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Wu to the display device as taught by Ryf. The combination/motivation would be to provide a display panel integrated with image sensors to capture a user image for personal authentication.

20.	Claims 13-16 are rejected under 35 U.S.C. 103 as unpatentable over Ryf (US 20100066800 A1) in view of Wu (US 20020030768 A1) and further in view of Nishi (US 7449718 B2).
(e.g., Figs. 3-5) discloses wherein the phototransistor (transistor 303) comprises: a first active layer (active layer between drain and source), disposed over the substrate (substrate 301); a source electrode (source) and a drain electrode (drain), disposed over the substrate (substrate 301) and arranged to juxtapose the first active layer (active layer between drain and source); a first insulating layer (1st insulating layer or gate insulation layer), arranged to cover, and configured to provide insulation to, the first active layer (active layer between drain and source), the source electrode (source) and the drain electrode (drain); a gate electrode (gate), disposed over the first insulating layer (1st insulating layer); an optical-electrical conversion layer (photoelectric conversion layer 306), disposed over the gate electrode (gate); a second insulating layer (2nd insulating layer), and configured to provide insulation to, the gate electrode (gate) and the optical-electrical conversion layer (photoelectric conversion layer 306); and two signal lead lines (1st lead and 2nd lead), respectively coupled electrically to the source electrode (source) through a first via (1st via) arranged through the second insulating layer (2nd insulating layer) and the first insulating layer (1st insulating layer), and to the drain electrode (drain) through a second via (1st via) arranged through the second insulating layer (2nd insulating layer) and the first insulating layer (1st insulating layer). Wu does not discloses the second insulating layer arranged to the optical-electrical conversion layer. However, Nishi (e.g., Figs. 1 and 9) discloses wherein the phototransistor (transistor 904) comprises: a first active layer (active layer between drain and source), disposed over the substrate (substrate 900); a source electrode (source) and a drain electrode (drain), disposed over the substrate (substrate 900) and (active layer between drain and source); a first insulating layer (1st insulating layer 951-1), arranged to cover, and configured to provide insulation to, the first active layer (active layer between drain and source), the source electrode (source) and the drain electrode (drain); a gate electrode (gate), disposed over the first insulating layer (1st insulating layer 951-1); an optical-electrical conversion layer (photoelectric conversion layer 909), disposed over the gate electrode (gate); a second insulating layer (2nd insulating layer 951-2), arranged to cover, and configured to provide insulation to, the gate electrode (gate) and the optical-electrical conversion layer (photoelectric conversion layer 909); and two signal lead lines (1st lead 906/908 and 2nd lead 905/910), respectively coupled electrically to the source electrode (source) through a first via (1st via through layer 951) arranged through the second insulating layer (2nd insulating layer 951-2) and the first insulating layer (1st insulating layer 951-1), and to the drain electrode (drain) through a second via (2nd via through layer 951) arranged through the second insulating layer (2nd insulating layer 951-2) and the first insulating layer (1st insulating layer 951-1). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Nishi to the display device as taught by Ryf in view of Wu. The combination/motivation would be to provide a display panel integrated with image sensors to capture a user image for personal authentication.

Regarding claim 14, Ryf in view of Wu and further in view of Nishi discloses the display panel of Claim 13, Wu (e.g., Figs. 3-5) discloses wherein at least one of the source electrode and the drain electrode, the first insulating layer, the gate electrode, the (e.g., Figs. 3-5; transistors 303 and 304 are same type transistor and share same insulation layers and substrate layers; [0026]).

Regarding claim 15, Ryf in view of Wu and further in view of Nishi discloses the display panel of Claim 14, Wu (e.g., Figs. 3-5) discloses wherein: the source electrode and the drain electrode of the phototransistor have a substantially same composition of, and are at a substantially same layer as, a gate electrode of the switch transistor (e.g., Figs. 3-5; transistors 303 and 304 are same type transistor; [0026]); the first insulating layer of the phototransistor has a substantially same composition of, and is at a substantially same layer as, a first insulating layer of the switch transistor (e.g., Figs. 3-5; transistors 303 and 304 are same type transistor and share same insulation layers; [0026]); the gate electrode of the phototransistor has a substantially same composition of, and is at a substantially same layer as, a source electrode and a drain electrode of the switch transistor (e.g., Figs. 3-5; transistors 303 and 304 are same type transistor and share same insulation layers; [0026]); the second insulating layer of the phototransistor has a substantially same composition of, and is at a substantially same layer as, a second insulating layer of the switch transistor (e.g., Figs. 3-5; transistors 303 and 304 are same type transistor and share same insulation layers; [0026]); and the two signal lead lines of the phototransistor (e.g., Figs. 3-5; transistor 303) have a substantially same composition of, and are at a substantially same layer as, (e.g., Figs. 3-5; pixel electrode 305) of the switch transistor (e.g., Figs. 3-5; switch transistor 304).

Regarding claim 16, Ryf in view of Wu and further in view of Nishi discloses the display panel of Claim 15, Wu (e.g., Figs. 3-5) discloses wherein the second insulating layer of the switch transistor (e.g., Figs. 3-5; switch transistor 304) is provided with a third via (e.g., Figs. 3-5; switch transistor 304 connected to pixel electrode 305 through a third via), wherein: the pixel electrode of the switch transistor is electrically coupled to the drain electrode of the switch transistor through the third via (e.g., Figs. 3-5; switch transistor 304 connected to pixel electrode 305 through a third via).

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691